REDMANN and BOUTALL, Judges,
dissenting in part.
This is not a case of reduction of quantum because of excessiveness. Quantum is wrong because the trial judge expressly but mistakenly found traumatic arthritis, and not because he awarded too much for the minor injury from a parking-lot bump which plaintiff in fact suffered. There is no way to tell what the trial judge’s evaluation of that injury would have been. The appellate court must therefore itself fix the damages for that injury. We would fix about $4,000.